McCay, Judge.
We see no error in ruling out the deed or bond. As they stood they were simply papers purporting to be duly signed by the parties making them, and could not go in evidence without proof of their execution, under the rules in such cases. We think the court was right, both in his charge and refusal to charge. Under the circumstances, with nothing more, perhaps the payment of the Stamper note was a condition precedent, and even if it were not, as the evidence is plain that the Stamper note was for the purchase money, and the defendants had notice that it was unpaid, they might defend the note now sued on until it was paid or discharged. But under the facts as they stood before the jury, this was immaterial. The Stamper note was barred by the act of 1869; it was as though it was paid; the law presumes it paid; Stamper cannot sue upon it, aud the defendants are in no danger from it. The object of the condition is fully attained; they are free from any liability to pay the note of Stamper, which was a lien on the land. This is all they have a right to ask, and the court was right in not complicating the case with a charge of law which, though true, had no significance, as the case stood.
Judgment affirmed.